                           Case 1-21-40032-jmm                        Doc 1         Filed 01/06/21            Entered 01/06/21 23:39:08


 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                 Eastern District of New York


 Case number (if known):                                            Chapter    11                                                            ❑Check if this is an
                                                                                                                                                amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                               04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               Powell 512, LLC



   2. All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                   8 4       –
                                                                4 0 4 4 9 2 5
      Identification Number (EIN)



   4. Debtor's address                            Principal place of business                                      Mailing address, if different from principal place of
                                                                                                                   business

                                                   2319 Bedford Ave
                                                  Number            Street                                         Number         Street



                                                                                                                   P.O. Box
                                                   Brooklyn, NY 11216
                                                  City                                  State     ZIP Code
                                                                                                                   City                                State     ZIP Code

                                                   Kings                                                           Location of principal assets, if different from principal
                                                  County                                                           place of business


                                                                                                                   Number         Street




                                                                                                                   City                                State     ZIP Code




   5. Debtor's website (URL)



   6. Type of debtor                              ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 1
                         Case 1-21-40032-jmm                      Doc 1         Filed 01/06/21             Entered 01/06/21 23:39:08


Debtor      Powell 512, LLC                                                                                         Case number (if known)
           Name
                                                A. Check one:
   7. Describe debtor's business
                                                ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ✔Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑
                                                ❑Railroad (as defined in 11 U.S.C. §101(44))
                                                ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                ❑None of the above
                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                      5 3 1 1

   8. Under which chapter of the                Check one:
      Bankruptcy Code is the                    ❑    Chapter 7
      debtor filing?

     A debtor who is a “small business
                                                ❑    Chapter 9
     debtor” must check the first subbox. A     ✔
                                                ❑    Chapter 11. Check all that apply:
     debtor as defined in § 1182(1) who
     elects to proceed under subchapter V of           ❑     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a “small business debtor”) must check                   this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                      statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
                                                             11 U.S.C. § 1116(1)(B).
                                                       ❑     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                             (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                             under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return, or if any of these documents
                                                             do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                       ❑     A plan is being filed with this petition.

                                                       ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                             with 11 U.S.C. § 1126(b).
                                                       ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                             Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                             Form 201A) with this form.
                                                       ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                ❑    Chapter 12

   9. Were prior bankruptcy cases filed by      ✔ No
                                                ❑
      or against the debtor within the last 8
      years?
                                                ❑Yes. District                                           When                    Case number
                                                                                                                MM / DD / YYYY
     If more than 2 cases, attach a separate               District                                      When                     Case number
     list.                                                                                                       MM / DD / YYYY


  10. Are any bankruptcy cases pending or       ✔ No
                                                ❑
      being filed by a business partner or
      an affiliate of the debtor?               ❑Yes. Debtor                                                                     Relationship

                                                           District                                                               When
     List all cases. If more than 1, attach a
                                                                                                                                                MM / DD / YYYY
     separate list.
                                                           Case number, if known




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
                        Case 1-21-40032-jmm                     Doc 1      Filed 01/06/21              Entered 01/06/21 23:39:08


Debtor      Powell 512, LLC                                                                                      Case number (if known)
           Name


  11. Why is the case filed in this     Check all that apply:
      district?
                                        ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                        ❑
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                        ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
  12. Does the debtor own or have       ✔ No
                                        ❑
      possession of any real property
      or personal property that needs
                                        ❑Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      immediate attention?                         Why does the property need immediate attention? (Check all that apply.)
                                                   ❑   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard?


                                                   ❑   It needs to be physically secured or protected from the weather.
                                                   ❑   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                       example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   ❑   Other
                                                   Where is the property?
                                                                             Number          Street




                                                                             City                                            State      ZIP Code
                                                  Is the property insured?
                                                   ❑No
                                                   ❑Yes.        Insurance agency
                                                                Contact name
                                                                Phone

         Statistical and administrative information

      13. Debtor’s estimation of        Check one:
          available funds?              ❑Funds will be available for distribution to unsecured creditors.
                                        ✔After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                        ❑
      14. Estimated number of           ✔ 1-49 ❑ 50-99
                                        ❑                                    ❑ 1,000-5,000 ❑ 5,001-10,000                ❑ 25,001-50,000 ❑ 50,000-100,000
          creditors                     ❑ 100-199 ❑ 200-999                  ❑ 10,001-25,000                             ❑ More than 100,000

      15. Estimated assets               ❑    $0-$50,000                        ❑     $1,000,001-$10 million                   ❑     $500,000,001-$1 billion
                                         ❑    $50,001-$100,000                  ❑     $10,000,001-$50 million                  ❑     $1,000,000,001-$10 billion
                                         ❑    $100,001-$500,000                 ❑     $50,000,001-$100 million                 ❑     $10,000,000,001-$50 billion
                                         ✔
                                         ❑    $500,001-$1 million               ❑     $100,000,001-$500 million                ❑     More than $50 billion




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
Case 1-21-40032-jmm   Doc 1     Filed 01/06/21   Entered 01/06/21 23:39:08




               (917) 673-3768
                            Case 1-21-40032-jmm                       Doc 1         Filed 01/06/21            Entered 01/06/21 23:39:08


 Fill in this information to identify the case:

 Debtor name                                      Powell 512, LLC

 United States Bankruptcy Court for the:
                                 Eastern District of New York


 Case number (if known):                                                                                                                      ❑Check if this is an
                                                                                                                                                  amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                                                                                                                                 12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include
claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim
resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

    Name of creditor and complete                 Name, telephone number,         Nature of the claim     Indicate if      Amount of unsecured claim
    mailing address, including zip code           and email address of            (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                                  creditor contact                debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                                  professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                                  services, and           or disputed      setoff to calculate unsecured claim.
                                                                                  government                               Total claim, if     Deduction for        Unsecured
                                                                                  contracts)                               partially           value of             claim
                                                                                                                           secured             collateral or
                                                                                                                                               setoff
1     Electrical Safety Inspection Inc                                            1st Mortgage Lien                           $1,000,000.00         $850,000.00          $150,000.00
      141-07 20th Ave Ste 409
      Whitestone, NY 11357


2     First United Mortgage Banking                                               2nd Mortgage            Disputed             $160,000.00          $850,000.00          $160,000.00
      Corp.
      61 Jericho Turnpike
      Jericho, NY 11753

3




4




5




6




7




8




Official Form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                         Case 1-21-40032-jmm                  Doc 1         Filed 01/06/21            Entered 01/06/21 23:39:08


Debtor       Powell 512, LLC                                                                                   Case number (if known)
            Name

    Name of creditor and complete         Name, telephone number,         Nature of the claim     Indicate if      Amount of unsecured claim
    mailing address, including zip code   and email address of            (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                          creditor contact                debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                          professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                          services, and           or disputed      setoff to calculate unsecured claim.
                                                                          government                               Total claim, if     Deduction for        Unsecured
                                                                          contracts)                               partially           value of             claim
                                                                                                                   secured             collateral or
                                                                                                                                       setoff
9




10




11




12




13




14




15




16




17




18




19




20




Official Form 204                         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
                           Case 1-21-40032-jmm                         Doc 1       Filed 01/06/21          Entered 01/06/21 23:39:08


 Fill in this information to identify the case:

 Debtor name                                      Powell 512, LLC

 United States Bankruptcy Court for the:
                                 Eastern District of New York


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.


 Part 1: Cash and cash equivalents


  1.   Does the debtor have any cash or cash equivalents?
       ✔ No. Go to Part 2.
       ❑
       ❑Yes. Fill in the information below.
       All cash or cash equivalents owned or controlled by the debtor                                                                         Current value of debtor's
                                                                                                                                              interest

  2.   Cash on hand

  3.   Checking, savings, money market, or financial brokerage accounts (Identify all)
       Name of institution (bank or brokerage firm)                    Type of account                  Last 4 digits of account number
       None

  4.   Other cash equivalents (Identify all)
       None

  5.   Total of Part 1
                                                                                                                                                                   $0.00
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



 Part 2: Deposits and prepayments


  6.   Does the debtor have any deposits or prepayments?
       ✔ No. Go to Part 3.
       ❑
       ❑Yes. Fill in the information below.
                                                                                                                                              Current value of debtor's
                                                                                                                                              interest
  7.   Deposits, including security deposits and utility deposits
       Description, including name of holder of deposit
       None




Official Form 206A/B                                                Schedule A/B: Assets — Real and Personal Property                                         page 1
                            Case 1-21-40032-jmm                       Doc 1           Filed 01/06/21             Entered 01/06/21 23:39:08


Debtor        Powell 512, LLC                                                                                           Case number (if known)
              Name


  8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

         None


  9.     Total of Part 2
                                                                                                                                                                    $0.00
         Add lines 7 through 8 (including amounts on any additional sheets). Copy the total to line 81.



 Part 3: Accounts receivable


  10.     Does the debtor have any accounts receivable?
          ✔ No. Go to Part 4.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                                                 Current value of debtor's
                                                                                                                                                 interest

  11.    Accounts Receivable

         11a. 90 days old or less:                                           -                                            = ...... ➔
                                       face amount                                 doubtful or uncollectible accounts



         11b. Over 90 days old:                                              -                                            = ...... ➔
                                       face amount                                 doubtful or uncollectible accounts


  12.    Total of Part 3
                                                                                                                                                                    $0.00
          Current value on lines 11a + 11b = line 12. Copy the total to line 82.



 Part 4: Investments


  13.     Does the debtor own any investments?
          ✔ No. Go to Part 5.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                  Valuation method used for      Current value of debtor's
                                                                                                                  current value                  interest

  14.     Mutual funds or publicly traded stocks not included in Part 1
          Name of fund or stock:

          None


  15.    Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
          Name of fund or stock:                                                           % of ownership:

          None


  16.    Government bonds, corporate bonds, and other negotiable and non-negotiable
         instruments not included in Part 1
          Describe:

Official Form 106A/B                                                                  Schedule A/B: Property                                                    page 2
                           Case 1-21-40032-jmm                      Doc 1         Filed 01/06/21              Entered 01/06/21 23:39:08


Debtor       Powell 512, LLC                                                                                       Case number (if known)
             Name



         None


  17.    Total of Part 4
                                                                                                                                                               $0.00
         Add lines 14 through 16 (including any additional sheets). Copy the total to line 83.



 Part 5: Inventory, excluding agriculture assets


  18.    Does the debtor own any inventory (excluding agriculture assets)?
         ✔ No. Go to Part 6.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Date of the last          Net book value of      Valuation method used      Current value of debtor's
                                                                physical inventory        debtor's interest      for current value          interest
                                                                                          (Where available)


  19.    Raw materials

         None

  20.    Work in progress

         None

  21.    Finished goods, including goods held for resale

         None

  22.    Other inventory or supplies

         None

  23.    Total of Part 5
         Add lines 19 through 22 (including any additional sheets). Copy the total to line 84.                                                                 $0.00


  24.    Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
  25.    Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  26.    Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)


  27.    Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
         ✔ No. Go to Part 7.
         ❑
         ❑Yes. Fill in the information below.


Official Form 106A/B                                                              Schedule A/B: Property                                                   page 3
                           Case 1-21-40032-jmm                    Doc 1        Filed 01/06/21                 Entered 01/06/21 23:39:08


Debtor        Powell 512, LLC                                                                                      Case number (if known)
             Name



         General description                                                          Net book value of          Valuation method used      Current value of debtor's
                                                                                      debtor's interest          for current value          interest
                                                                                          (Where available)


  28.    Crops — either planted or harvested

         None


  29.    Farm animals Examples: Livestock, poultry, farm-raised fish

         None


  30.    Farm machinery and equipment (Other than titled motor vehicles)

         None

  31.    Farm and fishing supplies, chemicals, and feed

         None


  32.    Other farming and fishing-related property not already listed in Part 6

         None

  33.    Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.                                                                                                   $0.00


  34.    Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes

  35.    Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  36.    Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
  37.    Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 7: Office furniture, fixtures, and equipment; and collectibles


  38.    Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
         ✔ No. Go to Part 8.
         ❑
         ❑Yes. Fill in the information below.



Official Form 106A/B                                                           Schedule A/B: Property                                                      page 4
                            Case 1-21-40032-jmm                      Doc 1         Filed 01/06/21              Entered 01/06/21 23:39:08


Debtor        Powell 512, LLC                                                                                       Case number (if known)
             Name



         General description                                                               Net book value of      Valuation method used      Current value of debtor's
                                                                                           debtor's interest      for current value          interest
                                                                                           (Where available)


  39.    Office furniture

         None


  40.    Office fixtures

         None


  41.    Office equipment, including all computer equipment and
         communication systems equipment and software

         None


  42.    Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles


         None


  43.    Total of Part 7
                                                                                                                                                                $0.00
         Add lines 39 through 42. Copy the total to line 86.

  44.    Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
  45.    Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 8: Machinery, equipment, and vehicles


  46.    Does the debtor own or lease any machinery, equipment, or vehicles?
         ✔ No. Go to Part 9.
         ❑
         ❑Yes. Fill in the information below.
         General description                                                               Net book value of      Valuation method used      Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or         debtor's interest      for current value          interest
         N-number)                                                                         (Where available)


  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


         None


  48.    Watercraft, trailers, motors, and related accessories Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels




Official Form 106A/B                                                               Schedule A/B: Property                                                   page 5
                           Case 1-21-40032-jmm                      Doc 1         Filed 01/06/21              Entered 01/06/21 23:39:08


Debtor        Powell 512, LLC                                                                                         Case number (if known)
             Name



         None


  49. Aircraft and accessories

         None


  50.    Other machinery, fixtures, and equipment (excluding farm machinery
         and equipment)

         None


  51.    Total of Part 8
                                                                                                                                                                  $0.00
         Add lines 47 through 50. Copy the total to line 87.

  52.    Is a depreciation schedule available for any of the property listed in Part 8?
         ✔ No
         ❑
         ❑Yes

  53.    Has any of the property listed in Part 8 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 9: Real Property


  54.    Does the debtor own or lease any real property?
         ❑No. Go to Part 10.
         ✔Yes. Fill in the information below.
         ❑

         General description                                    Nature and extent of      Net book value of        Valuation method used       Current value of debtor's
         Include street address or other description such as    debtor's interest in      debtor's interest        for current value           interest
         Assessor Parcel Number (APN), and type of property     property                  (Where available)
         (for example, acreage, factory, warehouse, apartment
         or office building), if available


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest

         55.1 3-Family                                           Fee Simple                        (Unknown)                                                $850,000.00


  56.    Total of Part 9
                                                                                                                                                            $850,000.00
         Add the current value on lines 55.1 through 55.3 and entries from any addition sheets. Copy the total to line 88.

  57.    Is a depreciation schedule available for any of the property listed in Part 9?
         ✔ No
         ❑
         ❑Yes
  58.    Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 10: Intangibles and Intellectual Property



Official Form 106A/B                                                              Schedule A/B: Property                                                      page 6
                            Case 1-21-40032-jmm                  Doc 1        Filed 01/06/21               Entered 01/06/21 23:39:08


Debtor        Powell 512, LLC                                                                                      Case number (if known)
             Name



  59.    Does the debtor have any interests in intangibles or intellectual property?
         ✔ No. Go to Part 11.
         ❑
         ❑Yes. Fill in the information below.

         General description                                                           Net book value of       Valuation method used        Current value of debtor's
                                                                                       debtor's interest       for current value            interest
                                                                                       (Where available)


  60.    Patents, copyrights, trademarks, and trade secrets

         None

  61.    Internet domain names and websites

         None


  62.    Licenses, franchises, and royalties

         None

  63.    Customer lists, mailing lists, or other compilations

         None


  64.    Other intangibles, or intellectual property

         None

  65.    Goodwill

         None


  66.    Total of Part 10
                                                                                                                                                               $0.00
         Add lines 60 through 65. Copy the total to line 89.

  67.    Do your lists or records include personally identifiable information of customers? (as defined in 11 U.S.C. §§ 101(41A) and 107)
         ✔ No
         ❑
         ❑Yes
  68.    Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ✔ No
         ❑
         ❑Yes
  69.    Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 11: All other assets


  70.    Does the debtor own any other assets that have not yet been reported on this form?
         ✔ No. Go to Part 12.
         ❑
         ❑Yes. Fill in the information below.


Official Form 106A/B                                                          Schedule A/B: Property                                                       page 7
                            Case 1-21-40032-jmm                  Doc 1        Filed 01/06/21            Entered 01/06/21 23:39:08


Debtor        Powell 512, LLC                                                                               Case number (if known)
             Name



                                                                                                                                     Current value of debtor's
                                                                                                                                     interest

  71.    Notes receivable
         Description (include name of obligor)

         None


  72.    Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)

         None


  73.    Interests in insurance policies or annuities

         None


  74.    Causes of action against third parties (whether or not a lawsuit has been filed)

         None


  75.    Other contingent and unliquidated claims or causes of action of every nature,
         including counterclaims of the debtor and rights to set off claims

         None


  76.    Trusts, equitable or future interests in property

         None


  77.    Other property of any kind not already listed Examples: Season tickets,
         country club membership

         None


  78.    Total of Part 11
                                                                                                                                                        $0.00
         Add lines 71 through 77. Copy the total to line 90.

  79.    Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes




Official Form 106A/B                                                          Schedule A/B: Property                                                page 8
                                Case 1-21-40032-jmm                                  Doc 1             Filed 01/06/21                 Entered 01/06/21 23:39:08


Debtor         Powell 512, LLC                                                                                                                   Case number (if known)
              Name



 Part 12: Summary


         Type of property                                                                            Current value of                                Current value
                                                                                                     personal property                               of real property


  80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                                  $0.00

  81. Deposits and prepayments. Copy line 9, Part 2.                                                                      $0.00

  82. Accounts receivable. Copy line 12, Part 3.                                                                          $0.00

  83. Investments. Copy line 17, Part 4.                                                                                  $0.00

  84. Inventory. Copy line 23, Part 5.                                                                                    $0.00

  85. Farming and fishing-related assets. Copy line 33, Part 6.                                                           $0.00

  86. Office furniture, fixtures, and equipment; collectibles. Copy line
      43, Part 7.                                                                                                         $0.00

  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                           $0.00


                                                                                                                                          ➔                           $850,000.00
  88. Real property. Copy line 56, Part 9..........................................................................

  89. Intangibles and intellectual property. Copy line 66, Part 10.                                                       $0.00

  90. All other assets. Copy line 78, Part 11.                                                  +                         $0.00



  91. Total. Add lines 80 through 90 for each column......                                  91a.                          $0.00         + 91b.                        $850,000.00



                                                                                                                                                                                      $850,000.00
  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92 .................................................................................................




Official Form 206A/B                                                            Schedule A/B: Assets — Real and Personal Property                                                   page 9
                           Case 1-21-40032-jmm                         Doc 1        Filed 01/06/21               Entered 01/06/21 23:39:08


 Fill in this information to identify the case:

 Debtor name                                      Powell 512, LLC

 United States Bankruptcy Court for the:
                                   Eastern District of New York


 Case number (if known):                                                                                                                      ❑Check if this is an
                                                                                                                                                  amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                  12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,       Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                               Amount of claim            Value of collateral
                                                                                                                               Do not deduct the          that supports this
                                                                                                                               value of collateral.       claim

2.1 Creditor’s name                                               Describe debtor’s property that is subject to a lien                $1,000,000.00                  $850,000.00
    Electrical Safety Inspection Inc                              3-Family
                                                                  2319 Bedford Ave Brooklyn, NY 11226
        Creditor's mailing address
                                                                  Describe the lien
        141-07 20th Ave Ste 409                                   1st Mortgage Lien
        Whitestone, NY 11357                                      Is the creditor an insider or related party?
        Creditor's email address, if known                        ❑✔ No
                                                                  ❑Yes.
        Date debt was incurred                                    Is anyone else liable on this claim?
        Last 4 digits of account                                  ❑✔ No
        number                                                    ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
        property?                                             Check all that apply.
        ❑                                                     ❑Contingent
        ✔Yes. Specify each creditor, including this creditor, ❑Disputed
           No.
        ❑
                                                                Unliquidated

               and its relative priority.
                                                              ❑
                1) Electrical Safety Inspection Inc
                2) First United Mortgage Banking Corp.


 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                                 $1,160,000.00




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 3
                          Case 1-21-40032-jmm                     Doc 1           Filed 01/06/21             Entered 01/06/21 23:39:08


Debtor      Powell 512, LLC                                                                                          Case number (if known)
           Name

                                                                                                                            Column A               Column B
 Part 1: Additional Page
                                                                                                                            Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                   Do not deduct the      that supports this
 page.                                                                                                                      value of collateral.   claim

2.2 Creditor’s name                                           Describe debtor’s property that is subject to a lien                   $160,000.00            $850,000.00
    First United Mortgage Banking Corp.                       3-Family
                                                              2319 Bedford Ave Brooklyn, NY 11226
     Creditor's mailing address
                                                              Describe the lien
      61 Jericho Turnpike                                     2nd Mortgage
      Jericho, NY 11753                                       Is the creditor an insider or related party?
     Creditor's email address, if known                       ❑✔ No
                                                              ❑Yes.
     Date debt was incurred          08/31/2006               Is anyone else liable on this claim?
     Last 4 digits of account                                 ❑✔ No
     number                      7 5 2 2                      ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Do multiple creditors have an interest in the same As of the petition filing date, the claim is:
     property?                                          Check all that apply.
     ❑No.                                               ❑Contingent
     ✔Yes. Have you already specified the relative      ❑Unliquidated
     ❑                                                  ✔ Disputed
                                                        ❑
            priority?
          ❑No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔Yes. The relative priority of creditors is
          ❑
                  specified on lines        2.1




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 3
                        Case 1-21-40032-jmm                     Doc 1        Filed 01/06/21             Entered 01/06/21 23:39:08


Debtor      Powell 512, LLC                                                                                     Case number (if known)
           Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity


                                                                                                              Line




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 3
                           Case 1-21-40032-jmm                          Doc 1         Filed 01/06/21                Entered 01/06/21 23:39:08


 Fill in this information to identify the case:

 Debtor name                                      Powell 512, LLC

 United States Bankruptcy Court for the:
                                  Eastern District of New York


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ✔No. Go to Part 2.
        ❑
        ❑Yes. Go to line 2.
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                         Total claim               Priority amount

       Priority creditor’s name and mailing address                 As of the petition filing date, the claim is:
2.1                                                                 Check all that apply.
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
                                                                    ❑ Disputed
                                                                    Basis for the claim:
       Date or dates debt was incurred

                                                                    Is the claim subject to offset?
       Last 4 digits of account                                     ❑ No
       number                                                       ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)
       Priority creditor’s name and mailing address                 As of the petition filing date, the claim is:
2.2                                                                 Check all that apply.
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
                                                                    ❑ Disputed
                                                                    Basis for the claim:
       Date or dates debt was incurred

                                                                    Is the claim subject to offset?
       Last 4 digits of account                                     ❑ No
       number                                                       ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)




Official Form 206E/F                                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 1 of 3
                         Case 1-21-40032-jmm                      Doc 1         Filed 01/06/21             Entered 01/06/21 23:39:08


Debtor       Powell 512, LLC                                                                                        Case number (if known)
            Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.1                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.2                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.3                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.4                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.5                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 2 of 3
                         Case 1-21-40032-jmm                 Doc 1       Filed 01/06/21        Entered 01/06/21 23:39:08


Debtor       Powell 512, LLC                                                                          Case number (if known)
             Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $0.00




  5b. Total claims from Part 2                                                        5b.              $0.00
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.              $0.00
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                     page 3 of 3
                           Case 1-21-40032-jmm                        Doc 1        Filed 01/06/21         Entered 01/06/21 23:39:08


 Fill in this information to identify the case:

 Debtor name                                      Powell 512, LLC

 United States Bankruptcy Court for the:
                                 Eastern District of New York


 Case number (if known):                                            Chapter   11                                                         ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ✔ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
       ❑
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is         Residential Apartment Lease with           2319 Bedford, 1st Floor Apartment
2.1     for and the nature of the debtor’s          Tenant
        interest                                                                               2319 Bedford Ave
                                                    Contract to be ASSUMED                     Brooklyn, NY 11226
        State the term remaining

        List the contract number of any
        government contract

        State what the contract or lease is         Residential Apartment Lease with           2319 Bedford, 2nd Floor Apartment
2.2     for and the nature of the debtor’s          Tenant
        interest                                                                               2319 Bedford Ave

        State the term remaining                                                               Brooklyn, NY 11221

        List the contract number of any
        government contract


        State what the contract or lease is         Residential Apartment Lease with           2319 Bedford Avenue, 3rd Floor Apartment
2.3     for and the nature of the debtor’s          Tenant
        interest
                                                    Contract to be ASSUMED
        State the term remaining

        List the contract number of any
        government contract

        State what the contract or lease is         Real Property Insurance                    State Farm Insurance
2.4     for and the nature of the debtor’s
        interest                                    Contract to be ASSUMED                     PO Box 88049

        State the term remaining                                                               Atlanta, GA 30356

        List the contract number of any
        government contract

        State what the contract or lease is
2.5     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract




Official Form 206G                                            Schedule G: Executory Contracts and Unexpired Leases                                               page 1 of 1
                           Case 1-21-40032-jmm                       Doc 1      Filed 01/06/21             Entered 01/06/21 23:39:08


 Fill in this information to identify the case:

 Debtor name                                       Powell 512, LLC

 United States Bankruptcy Court for the:
                                 Eastern District of New York


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ✔No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ❑
        ❑Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                     Check all schedules
            Name                                   Mailing Address                                                  Name
                                                                                                                                                     that apply:

  2.1
                                                  Street




                                                  City                                State         ZIP Code



  2.2
                                                  Street




                                                  City                                State         ZIP Code



  2.3
                                                  Street




                                                  City                                State         ZIP Code



  2.4
                                                  Street




                                                  City                                State         ZIP Code



  2.5
                                                  Street




                                                  City                                State         ZIP Code




Official Form 206H                                                         Schedule H: Codebtors                                                              page 1 of 2
                        Case 1-21-40032-jmm                 Doc 1        Filed 01/06/21          Entered 01/06/21 23:39:08


Debtor      Powell 512, LLC                                                                              Case number (if known)
            Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                  Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                  that apply:

  2.6
                                        Street




                                        City                                   State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                page 2 of 2
                                      Case 1-21-40032-jmm                                            Doc 1                Filed 01/06/21                             Entered 01/06/21 23:39:08



 Fill in this information to identify the case:

 Debtor name                                                       Powell 512, LLC

 United States Bankruptcy Court for the:
                                               Eastern District of New York


 Case number (if known):                                                                         Chapter           11                                                                                 ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                             12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                           $850,000.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                                 $0.00

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                          $850,000.00




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                          $1,160,000.00



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                                    $0.00


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +                   $0.00




 4. Total liabilities..............................................................................................................................................................................                       $1,160,000.00

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                    page 1
Case 1-21-40032-jmm   Doc 1   Filed 01/06/21   Entered 01/06/21 23:39:08
Case 1-21-40032-jmm   Doc 1   Filed 01/06/21   Entered 01/06/21 23:39:08
Case 1-21-40032-jmm   Doc 1   Filed 01/06/21      Entered 01/06/21 23:39:08




                          Electrical Safety Inspection
                          Inc
                          141-07 20th Ave Ste 409 Whitestone,
                          NY 11357



                          First United Mortgage
                          Banking Corp.
                          61 Jericho Turnpike
                          Jericho, NY 11753



                          State Farm Insurance
                          PO Box 88049
                          Atlanta, GA 30356
